417 F.2d 1339
FIRST NATIONAL BANK OF FORT WALTON BEACH, Plaintiff-Appellee,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, Defendant-Appellant.
No. 27148.
United States Court of Appeals Fifth Circuit.
November 10, 1969.

Appeal from the United States District Court for the Northern District of Florida at Pensacola; Winston E. Arnow, Judge.


1
D. L. Middlebrooks, Harrell, Caro, Middlebrooks & Wiltshire, Pensacola, Fla., for appellant.


2
Roderic G. Magie, Beggs, Lane, Daniel, Gaines & Davis, Pensacola, Fla., for appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC OF 416 F.2D 52.


4
Before WISDOM and MORGAN, Circuit Judges, and DAVIS,* Judge of the U. S. Court of Claims.

PER CURIAM:

5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.


6
Circuit Judge CARSWELL took no part in the consideration of the Petition for Rehearing En Banc.



Notes:


*
 Sitting by designation